DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
This application is allowed because the prior art fails to disclose the claimed invention.  While the prior art provides several elements of the claims including sensors for detecting the speed and sensing the load of the elevator, the prior art fails to disclose an elevator system and method comprising: a hoistway  extending between a plurality of landings; an elevator car configured for moving along the hoistway between the plurality of landings; a load/weight sensor configured for detecting the load and/or weight of the elevator car; a speed detector configured for detecting the speed of the elevator car; and an elevator safety system comprising: a safety gear configured for stopping, upon activation, any movement of the elevator car; and an electronic safety controller configured for activating the safety gear when the detected speed of the elevator car exceeds a set speed limit; wherein the electronic safety controller is configured for setting the speed limit as a function of the load and/or weight detected by the load/weight sensor.  While the prior art may contain many of the elements, the prior lacks the controlling the speed of the elevator based on the sensed load of the elevator.  For the reasons discussed, the present invention is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
11/5/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837